Title: From George Washington to Mathew Carey, 22 May 1789
From: Washington, George
To: Carey, Mathew



Sir,
New York May 22d 1789.

In addition to what I wrote to you formerly on the subject of a loan, I now inform you (and desire that this letter which conveys the information, may be destroyed as soon as read) that my utmost exertions were ineffectually used to borrow a sum of money (even at a high interest, and for me, disadvantageous terms) to comply with contracts of my own, before I left Virginia. Having made this communication, it is unnecessary to adduce further proof of my inability to comply with the request contained in your letter of the 18th instant. I am Sir Yr Most Obedt Servt

Go: Washington

